The record fails to show that any citation or notice of appeal was issued or served upon any adverse party as required by Code, § 2891, and no appearance is entered in this court by or for any one as appellee. There is not before this court any adverse party against whom judgment could be rendered in the event of a reversal. Miller v. Parker, 47 Ala. 312. Therefore, under authority of section 2881 of the Code, Williams. v. Harper, 95 Ala. 610, 10 So. 327, and Frierson v. Haley, 1 Ala. App. 576, 55 So. 429, and authorities there cited, the appeal in this cause must be dismissed. But on the merits, see Birmingham Waterworks Co. v. Carrie Brooks, ante, p. 209, 76 So. 515, and Ex parte Brooks, 200 Ala. 697,76 So. 995.
Appeal dismissed. *Page 259